OPINION — AG — (1) A MORTGAGE ON "OIL, GAS, AND OTHER MINERALS" IS NOT SUBJECT TO THE OKLAHOMA REAL ESTATE MORTGAGE TAX. IT SHOULD OF COURSE BE BORNE IN MIND THAT A MORTGAGE IN WHICH HARD MINERALS ARE SPECIFICALLY NAMED (E.G. A MORTGAGE ON "OIL, GAS, COAL, ASPHALT, BAUXITE, AND OTHER MINERALS") WOULD BE A MORTGAGE ON BOTH PERSONAL AND REAL PROPERTY AND MUST, BY OPERATION OF LAW, BE CONSIDERED A MORTGAGE ON REAL PROPERTY FOR THE PURPOSE OF SAID TAX. (2) THIS OPINION IS CONSISTENT WITH THE RESULT REACHED IN TWO PRIOR OPINIONS OF THIS OFFICE; VIZ., AN OPINION DATE AUGUST 24, 1956, ADDRESSED TO MAX DARKS, COUNTY ATTORNEY, AND AN OPINION DATE JULY 11, 1933, ADDRESSED TO WM. T. HIRSCHI, COUNTY ATTORNEY. CONTRARY VIEWS EXPRESSED IN AN OPINION DATED DECEMBER 24, 1930, TO JOHN ROGERS, EXAMINER AND INSPECTOR, ARE HEREBY WITHDRAWN. CITE: 68 O.S. 1961 1171 [68-1171], 68 O.S. 1961 1171-1182 [68-1171] — [68-1182] (BURCK BAILEY)